     Case 2:18-cv-00012-SMJ     ECF No. 118    filed 05/12/20   PageID.4032 Page 1 of 18




1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                    May 12, 2020
3                        UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK

                        EASTERN DISTRICT OF WASHINGTON
4
     CYNTHIA HARVEY, individually               No. 2:18-cv-00012-SMJ
5    and on behalf of all others similarly
     situated,                                  ORDER DENYING PLAINTIFF’S
6                                               MOTION FOR CLASS
                               Plaintiff,       CERTIFICATION
7
                  v.
8
     CENTENE MANAGEMENT
9    COMPANY LLC and
     COORDINATED CARE
10   CORPORATION,

11                             Defendants.

12         Plaintiff Cynthia Harvey alleges Defendants Centene Management

13   Company, LLC and Coordinated Care Corporation administered a health insurance

14   plan (the “Ambetter” product) with a legally inadequate network of medical

15   providers and, when members were forced to seek care outside the Ambetter

16   network, illegally allowed them to be billed more than they would have paid for in-

17   network services. Because the Court finds there are superior alternatives to a class

18   action to resolve Plaintiff’s claims, and because necessary individualized

19   determinations make a class action impractical, the Court denies Plaintiff’s motion

20   to certify a class of all Ambetter customers between 2012 and the present.


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 1
     Case 2:18-cv-00012-SMJ     ECF No. 118    filed 05/12/20   PageID.4033 Page 2 of 18




1                                     BACKGROUND

2          Centene1 is a provider of health insurance coverage throughout the country,

3    including in Washington State, where it sells the Ambetter insurance plan at issue in

4    this case in nineteen different counties. ECF No. 106-1 at 23. Federal law requires

5    health insurance plans like the Ambetter product offer coverage for ten categories of

6    “essential health benefits” and provide “a network that is sufficient in number and

7    types of providers” so that “all services will be accessible without unreasonable

8    delay.” 42 U.S.C. §§ 300g-13, 18022; 45 C.F.R. § 156.230(b)(2).

9          Washington law independently requires health insurance plans to provide

10   certain benefits and an adequate network of providers, including in certain

11   specialties. Wash. Admin. Code §§ 284-170-200(1)–(2), 284-170-270. Washington

12   also obligates insurers to disclose limitations on their networks and maintain up-to-

13   date provider directories. Wash. Admin. Code §§ 284-170-200(8), 284-170-260.

14   Where an insurer’s provider network is inadequate, Washington law requires it to

15   ensure that an insured may “obtain[] the covered service from a provider or facility

16   within reasonable proximity of the [insured] at no greater cost” than the insured

17

18   1
       Defendant Coordinated Care Corporation and Centene Management Company
     LLC are both subsidiaries of Centene Corporation, which is not a named Defendant
19   in this action. Coordinated Care administers the Ambetter insurance program in
     Washington while Centene Management Company provides administrative
20   support. ECF No. 92-1 at 185. For the sake of simplicity, unless otherwise noted,
     references to “Centene” should be understood as references to both Defendants.

     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 2
     Case 2:18-cv-00012-SMJ      ECF No. 118     filed 05/12/20   PageID.4034 Page 3 of 18




1    would pay in-network. Wash. Admin. Code § 284-170-200(5). The Ambetter

2    “evidence of coverage”—Centene’s contract with plan members—describes each of

3    these rights. See ECF No. 94 at 10–13

4          The crux of Plaintiff’s allegations is that Centene has for years failed to

5    maintain an adequate network of providers, forcing members to receive care at out-

6    of-network facilities and from out-of-network providers. See ECF No. 62. Plaintiff

7    alleges Centene fails to prevent members forced to seek care outside the Ambetter

8    network from being billed for the difference between what the provider or facility

9    charges and what the member would pay had they received care in-network—so-

10   called “balance billing.”2 ECF No. 91 at 18. Plaintiff asserts that between 2014 and

11   2018, Centene denied thousands of claims because the member received care from

12   an out-of-network facility or provider. Id. at 16.

13         In 2017, Washington’s Office of the Insurance Commissioner (OIC) notified

14   Centene it had received hundreds of complaints from Washington consumers

15   concerning inadequacies in the Ambetter network and balance billing. See ECF

16   No. 91 at 16–17; ECF No. 94 at 93. The OIC brought enforcement action against

17   Centene, and the two eventually entered into a Consent Order by which Centene

18   agreed to pay $1.5 million, admitted its network was inadequate and failed to provide

19
     2
      Plaintiff also alleges Centene failed to protect its members from “surprise billing,”
20   which occurs when a member receives care at an in-network facility from an out-
     of-network provider. See ECF No. 62; ECF No. 106-6 at 2.

     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 3
     Case 2:18-cv-00012-SMJ     ECF No. 118    filed 05/12/20   PageID.4035 Page 4 of 18




1    members sufficient access to care, and agreed to follow a “Compliance Plan”

2    approved by the OIC. See ECF No. 94 at 92–101; ECF No. 106-2 at 2–5. The

3    Compliance Plan required Centene to address network inadequacies in certain areas

4    and provide reimbursement to members who paid out-of-network charges when no

5    in-network option was available. ECF No. 106-2 at 2–5. Centene agreed to hire an

6    independent auditor to oversee the Compliance Plan’s implementation. Id. at 2.

7          Centene thereafter notified more than 70,000 members that reimbursement

8    may be available for amounts paid to out-of-network providers or facilities where

9    no in-network option was available; the auditor subsequently sent follow-up letters

10   to more than 10,000 members identified based on their claims history. ECF No. 106

11   at 4–5; ECF Nos. 106-3, 106-4. Several hundred members submitted requests for

12   reimbursement, of which Centene paid 113. ECF No. 94 at 810–14. In January 2019,

13   the OIC determined Centene had satisfied the requirements of the Compliance Plan,

14   though Centene remains subject to the federal and state statutory and regulatory

15   requirements described above. See ECF No. 106-5.

16         On January 11, 2018, Plaintiff brought suit against Defendants on behalf of

17   herself and others similarly situated. ECF No. 1. Plaintiff alleges Centene continues

18   to maintain an inadequate network and continues to allow balance billing, in breach

19   of its contract with members and in violation of Washington’s Consumer Protection

20   Act (CPA). See ECF No. 62; ECF No. 91 at 20–21. Before the Court is Plaintiff’s


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 4
     Case 2:18-cv-00012-SMJ      ECF No. 118     filed 05/12/20   PageID.4036 Page 5 of 18




1    Motion for Class Certification, ECF No. 91.3 Plaintiff seeks an order certifying a

2    class of all who purchased the Ambetter product between January 11, 2012 and the

3    present. Plaintiff also seeks an order appointing herself as class representative and

4    appointing her counsel as class counsel. Id. at 9, 40. Defendants oppose class

5    certification. ECF No. 105. Having reviewed the briefing and the file in this matter,

6    the Court is fully informed4 and denies the motion because a class action is not a

7    superior vehicle to adjudicate the putative class’s claims, and issues common to the

8    class do not predominate over individualized questions of law and fact.

9                                   LEGAL STANDARD

10         Federal Rule of Civil Procedure 23 permits a representative plaintiff or group

11   of plaintiffs to sue on behalf of others similarly situated to obtain redress for wrongs

12   common to all class members. Under Rule 23(a), all putative classes must satisfy

13   four requirements, known as “numerosity, commonality, typicality, and adequate

14   representation,” designed to “effectively limit the class claims to those fairly

15   encompassed by the named plaintiff’s claims.” Wal-Mart Stores, Inc. v. Dukes, 564

16

17   3
      The Motion for Class Certification was filed under seal. ECF No. 91. An identical
18   version of Plaintiff’s motion with limited redactions appears at ECF No. 100.
     4
       Though Defendants’ motion was originally noted for hearing with oral argument,
19
     the Court finds oral argument unnecessary because, having reviewed the record, the
     parties’ briefs, and the relevant legal authorities, the Court is fully informed. See
20
     LCivR 7(i)(3)(B)(iii).


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 5
     Case 2:18-cv-00012-SMJ       ECF No. 118   filed 05/12/20   PageID.4037 Page 6 of 18




1    U.S. 338, 349 (2011) (internal quotations omitted) (citing Gen. Tel. Co. of Sw. v.

2    Falcon, 457 U.S. 147, 156 (1982)). Putative class actions like this one which seek

3    compensatory damages must also satisfy the criteria of Rule 23(b)(3) by showing

4    that “questions of law or fact common to class members predominate” over issues

5    specific to individual members of the class, and that “a class action is superior to

6    other available methods for fairly and efficiently adjudicating the controversy.”

7    Fed. R. Civ. P. 23(b)(3); see also Green v. Occidental Petroleum Corp., 541 F.2d

8    1335, 1340 (9th Cir. 1976)

9          In evaluating whether a putative class satisfies Rule 23(b)(3)’s criteria, a

10   court considers the class members’ interest in litigating separate actions, the “extent

11   and nature” of litigation “concerning the controversy already begun,” the

12   desirability or lack thereof of concentrating litigation in a single forum, and the

13   difficulties of managing a class action. Fed. R. Civ. P. 23(b)(3)(A)–(D). “[B]efore

14   certifying a class, the trial court must conduct a rigorous analysis to determine

15   whether the party seeking certification has met the prerequisites of Rule 23.” Zinser

16   v. Accufix Research Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001).

17                                      DISCUSSION

18   A.    The putative class satisfies Rule 23(a)

19         Centene does not dispute that the putative class meets the requirements of

20   Rule 23(a), and the Court’s independent review of the record satisfies it that those


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 6
     Case 2:18-cv-00012-SMJ      ECF No. 118     filed 05/12/20   PageID.4038 Page 7 of 18




1    criteria are met. First, as to numerosity, Plaintiff represents the putative class would

2    include more than 100,000 consumers who purchased Ambetter policies since

3    January 11, 2012, see ECF No. 91 at 26, easily satisfying the numerosity

4    requirement. See Garrison v. Asotin County, 251 F.R.D. 566, 569 (E.D.

5    Wash. 2008) (“Generally, 40 or more members will satisfy the numerosity

6    requirement.”).

7          Concerning commonality, Plaintiff identifies numerous questions of law and

8    fact applicable to all putative class members, including adequacy of the Ambetter

9    network, Centene’s disclosure of inadequacies, and whether Centene’s alleged

10   wrongdoing violated Washington’s Consumer Protection Act or breached its

11   contracts with members. ECF No. 91 at 26–27. These questions, susceptible to

12   resolution on a class-wide basis, are significant enough to satisfy the requirement

13   of commonality. Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589 (9th Cir. 2012)

14   (“[C]ommonality only requires a single significant question of law or fact.” (citing

15   Dukes, 564 U.S. at 359)).

16         Regarding typicality, Plaintiff contends she is representative of the average

17   putative class member who suffered the injuries alleged because she received care

18   outside the Ambetter network due to the network’s inadequacy and received a

19   balance bill. ECF No. 91 at 28. Though Plaintiff’s injury likely differs in magnitude

20   from other putative class members, the typicality requirement is satisfied. See


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 7
     Case 2:18-cv-00012-SMJ      ECF No. 118     filed 05/12/20   PageID.4039 Page 8 of 18




1    Lozano v. AT&T Wireless Servs., Inc., 504 F.3d 718, 734 (9th Cir. 2007).

2          Lastly, concerning adequacy of representation, Centene does not contest that

3    Plaintiff herself, and the several law firms which together represent her, would

4    adequately represent the interests of the putative class. Having reviewed the record

5    of Plaintiff’s role in the litigation and the combined experience of Plaintiff’s counsel

6    in class litigation, the Court finds no basis to question that this requirement is met.

7    B.    The putative class does not satisfy Rule 23(b)(3)

8          The dispute over Plaintiff’s motion to certify the putative class centers on the

9    requirements of Rule 23(b)(3). Namely, Centene contends class certification is

10   inappropriate because Plaintiff and others like her have superior, non-judicial

11   alternatives to a class action, and because issues common to the class do not

12   sufficiently predominate to warrant certification. See ECF No. 105.

13         1.     A class action is not superior to alternative remedies

14         Centene first contends a class action is not the appropriate mechanism to

15   litigate Plaintiff’s claims because Ambetter consumers who were allegedly balance-

16   billed may pursue one or more of three alternative remedies. Thus, Centene argues

17   the putative class fails Rule 23(b)(3)’s superiority requirement, which is satisfied

18   only where “no realistic alternative” to a class action exists. Valentino v. Carter-

19   Wallace, Inc., 97 F.3d 1227, 1234–35 (9th Cir. 1996). In evaluating whether a class

20   action is superior to any alternatives, the court is not confined to considering judicial


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 8
     Case 2:18-cv-00012-SMJ    ECF No. 118    filed 05/12/20   PageID.4040 Page 9 of 18




1    methods of handling the dispute but may instead consider administrative and other

2    non-judicial avenues by which class members may obtain redress. See Kamm v. Cal.

3    City Dev. Co., 509 F.2d 205, 210–11 (9th Cir. 1975).

4                i.    Ambetter members may seek relief from Centene directly
                       and appeal to an independent entity
5

6          First, Centene argues that a member who allegedly paid more after receiving

7    care from an out-of-network provider due to Centene’s network inadequacy may

8    simply request reimbursement from Centene itself. ECF No. 105 at 15–17. Further,

9    it argues, a member dissatisfied with Centene’s response may appeal to an

10   Independent Review Organization (IRO), certified by the OIC, the decision of

11   which is binding on Centene. ECF No. 106-1 at 79–80. As Centene notes, Plaintiff

12   sought and received reimbursement through this process. See ECF No. 62 at 23.

13         Courts have concluded that a class action fails the superiority inquiry where

14   a defendant itself offers a mechanism by which putative class members may obtain

15   relief. See, e.g., In re Phenylpropanolamine (PPA) Prod. Liab. Litig., 214

16   F.R.D. 614, 622 (W.D. Wash. 2003) (holding class action not superior where

17   “defendants maintain refund and product replacement programs” for defective

18   products); Webb v. Carter’s Inc., 272 F.R.D. 489, 504 (C.D. Cal. 2011) (holding

19   class action not superior where defendant garment manufacturer “allow[ed]

20   consumers to obtain refunds for the garments, even without a receipt, and



     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 9
     Case 2:18-cv-00012-SMJ     ECF No. 118    filed 05/12/20   PageID.4041 Page 10 of 18




1    reimburse[d] consumers for out-of-pocket medical costs for treating skin irritation

2    resulting from” allegedly defective product).

3          Plaintiff argues that to deny class certification based on the availability of

4    relief from Centene would mean “any defendant with a customer service department

5    could defeat superiority by arguing that it should be allowed to handle complaints

6    in house.” ECF No. 108. The Court disagrees. Unlike the average business that

7    fields complaints from dissatisfied customers, Centene operates in a highly

8    regulated industry, bound by a web of statutory and regulatory requirements over

9    which an independent state agency, the OIC, has enforcement authority. Nor does

10   the average business permit its customers to appeal adverse decisions to an outside

11   agency, certified by state regulators, the decision of which it agrees to be bound by.

12   In short, the Court finds the putative class members have an adequate alternative to

13   class litigation by requesting reimbursement for balance billing from Centene itself

14   and, if dissatisfied, appealing to the IRO. See Valentino, 97 F.3d at 1234–35.

15                ii.    Ambetter members may seek assistance from the OIC

16         Second, Centene argues an Ambetter member disinclined to seek

17   reimbursement from Centene, or dissatisfied with the results of doing so, may

18   request assistance from the OIC. ECF No. 105 at 17–19. The OIC, an independent

19   agency of the State of Washington, exists to regulate Washington insurers and

20   enforce many of the statutory and regulatory provisions Plaintiff alleges Centene


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 10
     Case 2:18-cv-00012-SMJ     ECF No. 118     filed 05/12/20   PageID.4042 Page 11 of 18




1    violated. See What we can (and can’t) do, Office of the Ins. Comm’r Wash. State,

2    https://www.insurance.wa.gov/what-we-can-and-cant-do (last visited May 8,

3    2020).

4          Courts have found, where administrative avenues to relief like those offered

5    by the OIC exist, that a putative class action is not a superior mechanism for

6    adjudicating disputes. See, e.g., Rowden v. Pac. Parking Sys., Inc., 282 F.R.D. 581,

7    586 (C.D. Cal. 2012) (finding state administrative mechanism for settling citizens’

8    claims superior to class litigation). As set out above, the Court’s superiority analysis

9    is not limited to evaluating whether the putative class members would be better off

10   pursuing individual civil lawsuits against Centene. For example, in Kamm v.

11   California City Development Company, the Ninth Circuit held a putative class

12   action failed the superiority test where state regulators had already sued the

13   defendant, resulting in a settlement agreement by which the defendant agreed to

14   reimburse aggrieved parties. 509 F.2d at 207–13. The Ninth Circuit emphasized a

15   class action was not a superior alternative to the existing procedures given (1) the

16   necessary expenditure of judicial resources in a class action, (2) variations in the

17   relief sought by class members, (3) the existence of significant relief available

18   through the state settlement, (4) the existence of the consent decree over which the

19   state court maintained jurisdiction, and (5) the continuing viability of individual

20   suits for those inclined to pursue them. Id. In sum, given the availability of


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 11
     Case 2:18-cv-00012-SMJ     ECF No. 118     filed 05/12/20   PageID.4043 Page 12 of 18




1    assistance from the OIC and the relief it is capable of providing, Plaintiff has failed

2    to show no realistic alternatives to a class action exist, and Rule 23(b)(3)’s

3    superiority requirement is not satisfied. Valentino, 97 F.3d at 1234–35.

4                 iii.   Ambetter members may participate in the Compliance Plan

5          Finally, Centene argues Ambetter members may pursue reimbursement for

6    costs incurred due to the Ambetter network’s inadequacies by participating in the

7    OIC-ordered Compliance Plan. ECF No. 105 at 19–23; see also ECF Nos. 106-2,

8    106-3. Pursuant to the requirements of that plan, Centene argues, more than 80,000

9    notices concerning members’ right to seek reimbursement for out-of-network costs

10   were sent, and in cases where Centene found the consumer was in fact charged more

11   than was appropriate, the consumer was reimbursed with 8% annual interest. See

12   ECF No. 105 at 19–20; ECF No. 106-2 at 5. As described above, courts have

13   regularly found putative class actions fail the superiority requirement where an

14   existing scheme offering reimbursement to putative class members exists, and the

15   Court concludes the Compliance Plan affords aggrieved members just such an

16   avenue to reimbursement. See Kamm, 509 F.2d at 213; Rowden, 282 F.R.D. at 586.

17         Plaintiff contends the efficacy of the Compliance Plan—like contacting

18   Centene or the OIC—depends in large part on injured Ambetter members to “self-

19   identify as having been improperly billed and document their claim.” ECF No. 91

20   at 20; see also ECF No. 108 at 7. But as Centene points out, the OIC-approved


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 12
     Case 2:18-cv-00012-SMJ     ECF No. 118    filed 05/12/20   PageID.4044 Page 13 of 18




1    Compliance Plan alone resulted in more than 80,000 notices sent to members of

2    their potential right to reimbursement, and each member’s “evidence of coverage”

3    notifies them of their right to request reimbursement for balance bills or contact the

4    OIC. See ECF No. 106-1 at 80. Plaintiff fails to explain how a notice sent to class

5    members would yield a greater response. As such, the Court finds the Compliance

6    Plan as well as directly contacting Centene or the OIC, constitute adequate

7    alternatives to a class action, and Rule 23(b)(3)’s superiority requirement is not

8    satisfied.5 Valentino, 97 F.3d at 1234–35; see also Rutledge v. Elec. Hose & Rubber

9    Co., 511 F.2d 668, 673 (9th Cir. 1975) (holding class action must be “superior to,

10   and not just as good as, other available methods for handling the controversy”).

11         2.     Common issues do not predominate

12         Second, Centene argues the putative class fails Rule 23(b)(3)’s requirement

13   that common questions of law or fact “predominate” over individualized inquiries.

14   ECF NO. 105 at 23–39. In evaluating predominance, the court is primarily

15

16   5
       As for Plaintiff’s claims not redressable through these alternatives—namely, her
     claims for breach of contract and Washington’s CPA, the Court notes the typical
17   economic disincentive attendant individual lawsuits that are addressed by class
     action litigation—namely, the high cost of litigation and minimal possible
18   recovery—are alleviated as to Plaintiff’s claims under the Washington CPA, which
     permits recovery of treble damages and attorney fees to the successful plaintiff. See
19   Wash. Rev. Code § 19.86.090. Though Plaintiff is correct that this goes a long way
     toward eliminating the concern that her attorneys would profit from success more
20   than the putative class would, see ECF No. 108 at 5 n.1, it cuts equally against the
     superiority of a class action to vindicate Plaintiff’s and others’ CPA claims.

     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 13
     Case 2:18-cv-00012-SMJ    ECF No. 118    filed 05/12/20   PageID.4045 Page 14 of 18




1    concerned with “the balance between individual and common issues.” In re Wells

2    Fargo Home Mortg. Overtime Pay Litig., 571 F.3d 953, 959 (9th Cir. 2009). The

3    predominance inquiry is “far more demanding” than Rule 23(a)’s threshold

4    commonality requirement, see Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 624

5    (1997), and the court has a “duty to take a ‘close look’ at whether common questions

6    predominate over individual ones.” Comcast Corp. v. Behrend, 569 U.S. 27, 34

7    (2013) (internal quotations omitted) (quoting Amchem Prod., Inc., 521 U.S. at 615).

8    The court must assure itself that the “common, aggregation-enabling, issues in the

9    case are more prevalent or important than the non-common, aggregation-defeating,

10   individual issues.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016).

11         The gravamen of Plaintiff’s claims is that she and others similarly situated

12   paid more than they should have because they were forced, by Centene’s inadequate

13   provider network, to seek medical care at an out-of-network facility or from an out-

14   of-network provider. See ECF No. 62. Though adjudicating her claims would no

15   doubt entail resolving common questions of fact (were an adequate number of

16   anesthesiologists available in Benton County in 2015?) and law (did Centene’s

17   conduct breach its contract with members or the Washington CPA?), inquiries of

18   class-wide applicability would not predominate.

19         Were the putative class certified, providing complete relief would first

20   necessitate resolving the threshold issue of injury-in-fact, determining (1) which


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 14
     Case 2:18-cv-00012-SMJ     ECF No. 118    filed 05/12/20   PageID.4046 Page 15 of 18




1    among the more than 100,000 class members received out-of-network care, and (2)

2    among those, which were forced to do so by the inadequate network and obtained

3    care otherwise covered by the Ambetter policy. The necessity of these fact-specific

4    determinations is applicable to Plaintiff’s CPA and breach of contract claims, both

5    of which require a showing of damages. Hangman Ridge Training Stables v. Safeco

6    Title Ins. Co., 719 P.2d 531, 539–40 (Wash. 1986) (en banc); DC Farms, LLC v.

7    Conagra Foods Lamb Weston, Inc., 317 P.3d 543, 553 (Wash. Ct. App. 2014).

8          Plaintiff herself recognizes that many of those swept up in the broad definition

9    of the proposed class—all those who purchased Ambetter policies since 2012, see

10   ECF No. 91 at 9—received no out-of-network care, or did so under circumstances

11   not entitling them to reimbursement. See ECF No. 91 at 28; ECF No. 95 at 8

12   (identifying claims for 99,439 members within class definition), id. at 20 (noting

13   only 14,117 class members “may have” received a balance bill). Nor does Plaintiff

14   suggest that identifying those to whom reimbursement is owed would be anything

15   other than a laborious, record-intensive task. Tellingly, though she suggests around

16   14,000 members may have received balance bills, she admits this number is only an

17   estimate—no doubt because whether those excess charges were improper

18   necessitates analysis of each case’s specific facts.6 ECF No. 108 at 10. (“[A]t least

19
     6
      To reach this estimate, it appears Plaintiff identified claims submitted by out-of-
20   network providers for which Centene or the member—by virtue of coinsurance or
     any applicable deductible—paid less than the full amount billed by the provider.

     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 15
     Case 2:18-cv-00012-SMJ     ECF No. 118    filed 05/12/20   PageID.4047 Page 16 of 18




1    14,0377 class members likely were balance billed.” (emphasis added)).

2          That the proposed class would inevitably contain many members who never

3    suffered the alleged primary injury is itself fatal to Plaintiff’s motion. See Mazza,

4    666 F.3d at 595 (finding no predominance where “it is likely that many class

5    members were never exposed to the allegedly misleading advertisements”); Andrews

6    v. Plains All Am. Pipeline, L.P., 777 Fed. App’x 889, 892 (9th Cir. 2019) (“Because

7    individual class members will need to present varying evidence to demonstrate

8    causation and injury . . . common issues of fact do not predominate.”). Nor would

9    the individualized issues end at injury-in-fact. For those members to whom some

10   reimbursement is due, the question of how much would entail yet further analysis of

11   the specifics of each case, requiring the Court to determine the difference between

12   the out-of-network charges and what the member would have paid to an in-network

13

14   See ECF No. 95 at 14–20. But this method does not appear capable of identifying
     whether the member subsequently received a bill for the cost differential nor, more
15   importantly, whether any such balance billing was improper due to Centene’s
     network inadequacy. Nor does it purport to. See id. (noting result of analysis
16   included claims that “may have resulted in Balance Bills” (emphasis added)).

17   7
       Plaintiff’s estimate of the number of members who may have received balance
     bills is inconsistent throughout the record. See ECF No. 91 at 25 (“Centene’s data
18   also shows that 14,117 members may have been improperly balance billed.”); ECF
     No. 95 at 20 (same); ECF No. 108 at 14 (“[A]t least 14,037 class members likely
19   were balance billed.”); ECF No. 110 at 24 (supplemental declaration estimating
     14,089 potentially balance-billed members). Though certainly not dispositive, the
20   Court believes these shifting estimates illustrate the difficulty inherent in
     identifying members improperly balance billed.

     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 16
     Case 2:18-cv-00012-SMJ     ECF No. 118    filed 05/12/20   PageID.4048 Page 17 of 18




1    provider or facility, what portion of that amount the member in fact paid, the extent

2    to which any deductible or co-payment might offset the member’s right to

3    reimbursement, and the extent to which Centene already reimbursed the member

4    through any of the mechanisms described above.

5          In short, though a class action would no doubt resolve some class-wide issues

6    in a single proceeding, it would then entail thousands of individualized

7    determinations of whether, and if so to what extent, a member was injured by

8    Centene’s alleged network inadequacy. The proposed class fails Rule 23(b)(3)’s

9    predominance requirement. See Comcast Corp., 569 U.S. at 34.

10                                    CONCLUSION

11         Plaintiff credibly contends she and others like her were deprived of an

12   adequate network of in-network medical providers and facilities—benefits for

13   which she and other Ambetter members paid, and to which the law entitled her. But

14   Centene has established that those aggrieved by this alleged inadequacy may avail

15   themselves of at least three adequate—and, presumably, cheaper and quicker—

16   mechanisms by which to seek reimbursement. Even if adjudicating those claims in

17   a federal court were the most efficient approach, the scores of individualized

18   determinations required for the Court to award relief render a class action

19   inappropriate. The motion is denied.

20   //


     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 17
     Case 2:18-cv-00012-SMJ     ECF No. 118   filed 05/12/20   PageID.4049 Page 18 of 18




1          Accordingly, IT IS HEREBY ORDERED:

2                 Plaintiffs’ Motion for Class Certification, ECF Nos. 91, 100, is

3                 DENIED.

4          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

5    provide copies to all counsel.

6          DATED this 12th day of May 2020.

7
                        _________________________
8                       SALVADOR MENDOZA, JR.
                        United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

     ORDER DENYING PLAINTIFF’S MOTION FOR CLASS
     CERTIFICATION – 18
